                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 2:08-cr-00033-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
CHRISTOPHER JASON WOODARD, )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Compassionate Release” [Doc. 58].

I.        BACKGROUND

          In December 2018, the Defendant Christopher Jason Woodard was

found to have violated the terms of supervised release and was sentenced

to 36 months’ imprisonment.               [Doc. 57].      The Defendant is currently

incarcerated at FCI Cumberland, and his projected release date is December

11, 2021.1

          On October 23, 2020, the Defendant filed the present motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 58].



1    See https://www.bop.gov/inmateloc/ (last visited Oct. 27, 2020).


          Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 1 of 6
In his motion, the Defendant states that he has a request for compassionate

release pending with the BOP, but that “further delay with administrative

remedies only puts [him] at greater risk of deadly health consequences in a

COVID 19 filled BOP.” [Id. at 6].2

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”        18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the



2 The Court notes that FCI Cumberland currently has no active COVID-19 cases. See
http://www.bop.gov/coronavirus (last visited Oct. 27, 2020).

                                       2



      Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 2 of 6
authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).3

      While some courts have waived the exhaustion requirement for

compassionate release motion in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular


3   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



      Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 3 of 6
prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.4 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Carver, 451 F. Supp. 3d 1198, 1199 (E.D.

Wash. 2020); United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.


4 Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp).
                                        4



      Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 4 of 6
Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Clark, No. 17-85-SDD-RLB, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Oliver, No. JKB-16-

0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020); United States v.

Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1 (M.D. Fla.

Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Cohen, No.

19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24, 2020); United

States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *3 (D.

Conn. Mar. 19, 2020). The Court agrees with Raia and the cases cited above

and therefore joins these courts in holding that the mere existence of the

COVID-19 pandemic and the Defendant’s potential susceptibility to that

illness due to pre-existing health conditions does not render the exhaustion

of administrative remedies futile.

      Here, the Defendant concedes that his request for compassionate

release is still pending with the BOP. [Doc. 58 at 6]. Thus, the Defendant

has not complied with the requirements of the statute, and the Court cannot

grant the requested relief.     Accordingly, the Defendant’s motion for a
                                      5



      Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 5 of 6
sentence reduction under 18 U.S.C. § 3582(c)(1)(A) is denied without

prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion for Compassionate Release” [Doc. 58] is DENIED WITHOUT

PREJUDICE to refiling after the Defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                               Signed: October 31, 2020




                                        6



      Case 2:08-cr-00033-MR-DLH Document 60 Filed 11/02/20 Page 6 of 6
